DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-5 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meshkov (RU2351354 – IDS reference Full Tranlation) in view of Baker (US20030152652A1) and maintained with no modifications to take into account arguments filed on 12/24/2021.
Meshkov teaches a composition for treating thyroid gland diseases such as hyperthyroidism which comprises white cinquefoil (the roots, rhizomes, and/or herb thereof), licorice, Herba Bidentis and thallus of sugar wrack (please note, as readily admitted by Applicant - with regard to disclosing the teachings of RU 2351354 in paragraph [0004] of the instant specification, that the term  “thallus of sugar wrack” reads upon/is synonymous with Laminaria saccharina –  i.e., this term is a common name for this brown kelp species) - as active ingredients therein, wherein the component ratio of white cinquefoil to licorice to Herba Bidentis to Laminaria is 20:5:8:7 (thus, a ratio of 20:7 of white cinquefoil to Laminaria)  (see abstract).

Baker et al. beneficially teach a composition for treating various hematological disorders including anemia of hypothyroidism which comprises Echinacea - such as Echinacea purpurea - as an active ingredient therein, wherein the amount of Echinacea is between 0.01% and 50%, preferably between 0.1 and 25%; and which is also contained within a syrup in a ratio percent amount of 4.2% and within a capsule in ratio percent amount of 26% (see entire document including paragraphs [0002], [0036], [0048], [0055]-[0060], and claims).
It would have been obvious to one of ordinary skill in the art to further include (and/or substitute) Echinacea purpurea within the composition taught by Meshkov et al. based upon the beneficial teachings provided by Baker et al. with respect to the effective use of Echinacea purpurea as an active agent for treating anemia of hypothyroidism, making it clearly suitable for incorporation within the composition taught by Meshkov et al. - including within the broad mass percent ratio ranges instantly claimed. For example, Meshkov et al. disclose a mass ratio of 20:7 of white cinquefoil to Laminaria, and Baker et al. disclose a percent ratio of 0.1 to 25% of Echinacea. Thus, e.g., a composition (for the intended use of treating hypothyroidism) comprising 20 parts white cinquefoil, 7 parts Laminaria, and 10 parts Echinacea purpurea (as reasonably suggested by the cited references, in combination) reads upon a composition comprising a “mass %” ratio of 40% white cinquefoil, 14% Laminaria, and 20% Echinacea purpurea. The adjustment of these and/or other particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
.

Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. The applicant argues that one of ordinary skill would not rely upon the prior art that was relied upon by the office to make the instant invention because of the inclusion of licorice and bidentis, which would lead to toxicity over time. The applicant then directs the examiners attention to two examples from sources that are not included for examination. If the applicant is intending for the office to consider prior art or evidence then the applicant should properly include them in the file wrapper and with proper citations. 
As discussed in the previous rejection, Meshkov teaches specifically that a problem to which the invention is directed is to creating a “safe herbal remedy that does not have negative effects” (see 4th paragraph, Description). Although the applicant may have relied upon a Wikipedia page to display a teaching that licorice may cause hypokalemia, hypertension, arrhythmias or edema this would not be enough evidence to deter someone of skill in the art from including it in a composition which is known to treat thyroid problems. The art specifically teaches that the combination is safe and effective for such treatment. It can be assumed that the inventors took into account any safety concerns such as toxicity. People with skill in the art know to optimize ingredients for the highest therapeutic effect and for the lowest toxic effect. It is also known that many natural ingredients at high enough concentrations can become toxic. 
The applicant also argues that the combination of the instant ingredients show synergism but this is not the case. The applicant submitted evidence showing experimental data wherein 15 subjects, divided into 3 groups of 5 were either given white cinquefoil (50 mg), purple Echinacea (10 mg) and laminaria (10 mg), or white cinquefoil (50 mg) and laminaria (10 mg) or only purple Echinacea (10 mg) over an extended period of 8 months, to demonstrate an unexpected result. The applicant claims the joint use of Echinacea and cinquefoil result in qualitative, rather than quantitative, or above-summary, rather than summary, effect. However from the evidence provided there only appears to be an additive effect at best and one of ordinary skill in the art would not be able to distinguish an unexpected result as claimed because there is not enough data showing that this would be the case.
In order to effectively show that there is an unexpected result from the combination of each extract combined together in a composition there would need to be proper controls added to the experiment. For instance testing each extract alone to show a baseline of each extracts ability to modulate IgA and then comparing the combination of two of the three extracts in combination and finally comparing all three when combined together. Here there merely seems to be an additive effect from each of the extracts ability to modulate IgA when combined together because each component in the composition is already known for modulating thyroid function.
The declaration shows that administering all three components having the greatest activity which would be expected if each component can modulate the IgA. The declaration also . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                  

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655